Citation Nr: 0707296	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had recognized guerrilla service in the 
Philippine Army from May 1945 to January 1946, and service as 
a New Philippine Scout from April 1946 to February 1947.  He 
died in September 1979.  The appellant is the widow of the 
veteran.  

Historically, this matter originally came to the Board of 
Veterans' Appeals (Board) from a May 1993 determination of 
the Department of Veterans Affairs (VA) Manila Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death.  In a March 1994 decision, the Board 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death as not well-
grounded.  The appellant then appealed the Board's decision 
to the United States Court of Veterans Appeals (Court).  In a 
July 1996 opinion, the Court reversed the Board's decision 
and remanded the issue to the Board for readjudication of the 
claim on the merits, consistent with its decision.  

In July 1997, the Board remanded the issue of service 
connection for the cause of the veteran's death to the RO for 
additional development of the evidence.  In July 1998, the 
appellant testified at a travel Board hearing at the RO.  
Thereafter, in a December 1998 decision, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  Subsequently, in a rating decision in 
January, May, and September 2004, the RO determined that new 
and material evidence had not received to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

This current matter comes before the Board on appeal from a 
decision of February 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of 
Philippines.  


FINDINGS OF FACT

1.  In an unappealed decision of September 2004, the RO 
denied the appellant's attempt to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death, on the basis that new and material evidence 
had not been submitted to warrant reopening the claim.  

2.  The additional evidence associated with the claims file 
since the September 2004 decision does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the veteran's death.  


CONCLUSION OF LAW

Evidence submitted since the September 2004 RO decision 
determining that new and material evidence had not been 
submitted to reopen the claim of service connection for the 
cause of the veteran's death is not new and material, and, 
thus, the appellant's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1103 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  

In Kent v. Nicholson, 2o Vet. App. 1 (2006) , the Court held 
that the VCAA requires that the VA notify the appellant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Furthermore, the Court held that the VCAA 
requires, when notifying the appellant of what is "material" 
evidence in the context of a claim to reopen, that the notice 
letter describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for 
the cause of the veteran's death.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  In a VCAA letter of October 2003, the appellant was 
informed of what evidence was to be provided by her, what 
evidence the VA would attempt to obtain on her behalf, what 
evidence was to be provided by her, the evidence necessary to 
substantiate the claim for service connection for the cause 
of death, what is considered new evidence, and that for 
evidence to be considered "material" it must relate to an 
unestablished fact necessary to substantiate the claim.  In 
addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also notes that to be consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b) (1).  In this case, letters dated in 
October 2003, and November 2004 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
her claim.  Therefore, the Board finds that the letters 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  
Unfortunately, all of the veteran's service medical records 
(SMRs) could not be obtained.  As a means of obtaining the 
missing SMRs, the RO contacted the National Records 
Processing Center (NPRC) in St. Louis, Missouri, which is a 
military records repository.  The NPRC indicated that the 
veteran's SMRs were destroyed in a fire at that facility in 
1973.  The United States Court of Appeals for Veterans Claims 
("the Court") has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365,367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  

The claims file contains all of the identified available 
records.  The appellant was informed of the evidence needed 
to substantiate her claim and was requested on several 
occasions to submit additional evidence.  Furthermore, she 
was informed that the veteran's service records were not 
available and was requested to submit evidence which may 
support her claim.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  VA has done everything 
reasonably possible to assist the appellant.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  


II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.312(a) (2006).  In order to 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c) 
(1).  If the service-connected disability affected a vital 
organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  38 C.F.R. § 3.312(c) (2).  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2006).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c) (3) (2006).  

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  Since 
the appellant filed her petition to reopen the claim for 
service connection for the cause of the veteran's death after 
August 29, 2001, the Board will apply these revised 
provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual Background.

When the claim for service connection for the cause of the 
veteran's death was considered by the RO in September 2004, 
the record was fairly clear.  

A certificate of death, dated in September 1979, reflects 
that the veteran died in September 1979; the immediate cause 
of the veteran's death was reported as pulmonary tuberculosis 
(PTB) and asthma.  No other condition was listed as 
contributing to death but not resulting in the underlying 
cause of death.  At the time of the veteran's death, service 
connection was not in effect for any disability.  

The veteran's military entrance medical examination report is 
not of record and may have been lost or destroyed as a result 
of the war.  However, his January 1946 military discharge 
medical examination report is of record.  This document shows 
that the veteran's lungs were normal on physical examination 
and that X-ray examination of the chest was negative.  In a 
January 1946 Affidavit for Philippine Army Personnel, the 
veteran denied sustaining any wounds or incurring any 
illnesses in service.  In December 1955, the RO contacted the 
Federal Records Center in an attempt to obtain chest x-ray 
films made at enlistment and discharge and all other 
available chest x-ray films.  The Federal Records Center 
responded, in January 1956, that no records were found.  

In December 1955, the veteran filed a claim of service 
connection for PTB.  On his application, he indicted that he 
had incurred PTB on December 4, 1944; however, he indicated 
that he had not been treated for that disease in service.  
Rather, he indicated that he had first been treated for PTB 
in 1948 by Drs. Atencio and Almario.  By letters dated in 
December 1955, the RO contacted Drs. Atencio and Almario and 
requested treatment records pertaining to the veteran.  No 
records were received from the doctors.  

In January 1956, the veteran submitted statements from two 
acquaintances indicating that they had met the veteran in 
1948 and observed that he was pale, coughing, and suffering 
from PTB.  In a March 1956 joint affidavit, former comrades 
of the veteran indicated that he had suffered from chest 
pains in service.  

In March 1956, the veteran submitted a September 1955 
affidavit from Dr. Atencio who claimed to have treated the 
veteran on August 8, 1948 for PTB. Dr. Atencio indicated that 
on that date, the veteran exhibited symptoms such as a "dry 
harassing cough," fever, loss of weight, and fatigability. 
He noted that fluoroscopic findings had shown "minimal PTB" 
in both lungs. Again, however, Dr. Atencio provided no 
clinical records, X-ray findings, or laboratory reports, in 
support of his statement.

Also submitted was a January 1956 Certificate of Attending 
Physician from Dr. Almario.  Dr. Almario indicated that he 
had treated the veteran on several occasions in 1948 for 
rales in the lungs, coughing, chest pain, and asthenia.  Dr. 
Almario indicated that he did not keep any records of his 
treatment of the veteran and that he could "not exactly" 
remember the dates on which he had treated the veteran.  

In February 1993, the appellant filed an application for 
Dependency and Indemnity Compensation benefits (VA Form 21-
534).  Submitted in support of her claim was a medical 
certificate from Dr. J. Canto, dated in February 1978, who 
indicated that he had treated the veteran for PTB from 
January to February 1978.  Also submitted were affidavits 
from former comrades of the veteran, dated in May 1993, all 
of whom indicated that they served with the veteran; and, 
they had observed that the veteran was thin, sickly, and 
frail in service.  

In April 1993, the National Personnel Records Center (NPRC) 
verified the veteran's New Philippine Scout service from 
April 1946 to February 1947.  However, the NPRC certified 
that no medical records were on file regarding this service; 
there was an indication that this may have been "Fire 
related service."  

In May 1993, the appellant submitted a statement from Dr. 
Antonio Villanueva, which was dated September 4, 1946.  In 
that statement, Dr. Villanueva indicated that he had treated 
the veteran from September 4, 1946 to January 5, 1947 for 
"PTB Minimal, PTS (Post Traumatic Syndrome), Anxiety 
Neurosis, Cardiac distress, Avitaminosis, and General 
debility."  Attached to his statement was a purported 
clinical record, also dated September 4, 1946.  This record 
indicates that the veteran had been seen on that date for 
various disabilities, including PTB and post-traumatic stress 
disorder.  The veteran's prognosis was noted to be "very 
poor."  On the bottom of the treatment record was a notation 
from Dr. Villanueva to the effect that "This medical Records 
is the True Medical Records Of [the veteran] as copied from 
the Original Clinical Records."  

Upon receipt of this evidence, the RO associated a memorandum 
with the claims folder regarding Dr. Villanueva.  According 
to the RO's memorandum, Dr. Villanueva had, on two prior 
occasions, submitted apparently false treatment records in 
support of individuals' claims for VA benefits.  The 
"treatment records" he had submitted (both of which were 
purportedly dated in the 1940's) indicated that Dr. 
Villanueva had treated these individuals for post-traumatic 
stress disorder.  In its memorandum, the RO noted that while 
combat-related psychiatric illnesses had been recognized for 
many years, the term "post-traumatic stress disorder" was 
not recognized in the 1940's or for many years thereafter.  
In view of the foregoing, the RO indicated that the 
credibility of Dr. Villanueva was much in doubt.  

In October 1993, the appellant testified at a travel Board 
hearing at the RO.  She stated that she had first met the 
veteran in 1950 and that they had married in June 1952.  She 
indicated that the veteran had had PTB before they were 
married and that he had been treated since 1946 by a Dr. 
Quiorelico.  In response to questioning from the Board, the 
appellant later corrected her statement to indicate that the 
veteran had not been treated by Dr. Quiorelico until 1953.  
She also stated that, unfortunately, Dr. Quiorelico, had been 
deceased for many years.  The appellant stated that the 
veteran had also received treatment for PTB since that time, 
but that he did not have a chest X-ray until 1978.  She 
stated that the veteran first saw Dr. Villanueva in 1977.  

At the hearing, the appellant submitted a March 1982 
statement from Dr. Almario indicating that he had first 
treated the veteran in 1947 and that he had since treated him 
"off and on" until his death in 1979 from PTB.  

In a November 1996 joint affidavit, two former comrades of 
the veteran indicated that they knew that the veteran had 
sustained a gunshot wound to the left leg in service and that 
the wound had caused his death.  

In August 1997, in response to the RO's request for clinical 
records pertaining to the veteran, Dr. Villanueva indicated 
that submitted the following statement:

Sir, please be informed that the required and requested 
clinical medical and corresponding Laboratory were no longer 
available on ground that firstly it was to late to state that 
was past 50 years age, and anticipating your consideration 
for this urgent matter I, truthfully [sic] make for the 
apology, for there occurred in 1951, where my Medical Clinic 
situated . . . there was A fire conflugrations, and all my 
pertinent [sic] Medical Records were burned and destroyed."  

In August 1997, in response to the RO's request for a list 
containing names, dates, and addresses of all sources of 
treatment that the veteran received for pulmonary 
tuberculosis or disease during his lifetime, the appellant 
indicated that the veteran had been treated from September 
1946 to January 1947 by Dr. Villanueva, and in 1948 by Drs. 
Atencio and Almario.  The appellant indicated that Drs. 
Atencio and Almario were deceased.  

In July 1998, the appellant again testified at a travel Board 
hearing at the RO.  She stated that all available evidence 
with respect to her claim had already been provided to the RO 
and that there were no additional records available.  She 
testified that she had first met the veteran in 1952 that 
they had married in June of that year.  She stated that when 
she first met the veteran, he was already suffering from PTB 
and that he had been receiving treatment from several 
doctors, including Dr. Villanueva.  In addition, a former 
comrade of the veteran testified that the veteran was always 
seeking treatment at the dispensary in 1944.  He stated that 
after his separation from service, the veteran continued to 
have problems with PTB.  

In December 1998, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
decision was based on a finding that the veteran did not have 
PTB in service; and, that the record was negative for a post-
service diagnosis of PTB which is confirmed and supported by 
acceptable clinical, X-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment in the manner prescribed 
under 38 C.F.R. § 3.374(c).  The diagnoses of PTB purportedly 
made in 1946 and later were all made by private physicians 
without the additional X-ray or other evidence required to 
support the diagnosis as under 38 C.F.R. § 3.374.  
Consequently, it was determined that the appellant failed to 
present the requisite credible evidence necessary under 38 
C.F.R. § 3.374 to establish that the veteran had PTB during 
service or within the presumptive period.  Accordingly, 
service connection for the cause of the veteran's death was 
denied.  

Received in May 2004 was a medical certificate from Dr. 
Antonio Villanueva, dated March 1, 1947, certifying that he 
had treated the veteran from "January 5, 1947 to December 5, 
1947 for PTB, minimal, chest and back pains affecting the 
lumbar regions, severe coughing, Hemoptysis, afternoon 
fevers, cardiac distress, anxiety neurosis, Avitaminosis, 
Insomnia, headache, and general disability.  

In a memorandum, dated January 11, 2002, the RO indicated 
that the Professional Regulation Commission had certified 
that Dr. Villanueva has never been licensed to practice 
medicine in the Philippines.  

Of record is a statement from Dr. Romeo F. Soto, dated in 
August 2004, indicating that the veteran received treated for 
twelve months during the period from 1947 to 1948; he noted 
that the veteran was suffering from pulmonary tuberculosis 
and complications thereof.  In a subsequent statement, dated 
in October 2004, Dr. Romeo Soto certified that the veteran 
had been diagnosed and treated by the late Dr. Ricardo J. 
Soto for advance Pulmonary Tuberculosis from July 15, 1947 to 
June 26, 1948.  Dr. Soto further noted that, during the 
course of his treatment, the veteran had only achieved 
moderate improvement of his condition.  


IV.  Legal Analysis.

At the time of the prior decisions, there was no competent 
evidence of the fatal disease processes during service or 
within years of separation.  That is, there was no evidence 
that the veteran had pulmonary tuberculosis or asthma during 
service, or within the presumptive period after service.  
Furthermore, there was no competent evidence linking the 
fatal disease processes to service.  

The additional evidence received since the previous denial of 
the appellant's claim consists of statements from Dr. 
Villanueva and Dr. Soto, received in May, September, and 
October 2004.  The statement from Dr. Villanueva is not new, 
a similar statement was received in May 1993.  The affidavits 
received in 2004 attesting that the veteran was treated in 
1947 for pulmonary tuberculosis do not tend to establish that 
PTB (diagnosed by approved methods) was manifested in service 
or during the post service presumptive period.  It is 
noteworthy that previous statements from Dr. Villanueva have 
been discounted as not being credible.  More recently, in 
January 2002, it was determined that "he has never been 
licensed to practice medicine in the Philippines."  As such, 
his statements are not credible or probative.  Moreover, the 
record indicates that Dr. Romeo Soto has never treated the 
veteran; rather, it was his father, now deceased, who treated 
the veteran.  Consequently, these affiants are not competent 
to relate the veteran's PTB to service by their 
observations/opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In light of the foregoing, the Board finds that the evidence 
is cumulative in character as it continues to show that the 
veteran received post service treatment for and died of 
pulmonary tuberculosis, facts which were already of record at 
the time of the prior denials.  The Court has established 
that evidence that corroborates a previously established fact 
is cumulative.  See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000).  In sum, the submitted evidence is not new and 
material and the claim may not be reopened.  38 U.S.C.A. 
§ 5108.  



ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.  



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


